Citation Nr: 1027273	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-03 622	)	DATE
	)
	)


THE ISSUE

Whether an August 2008 Board decision, which denied the Veteran's 
claim of entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD), involved 
clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1970 to February 1972.

2.  On January 28, 2009, a motion for revision of an August 2008 
Board decision based on clear and unmistakable error (CUE) was 
filed.

3.  In February 2010, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and remanded 
Board's August 2008 decision.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction 
to adjudicate the merits of the motion for revision of a decision 
based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of 
CUE except for those decisions which have been appealed to and 
decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(2009).

The Court has vacated and remanded the August 2008 Board decision 
that was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and unmistakable 
error.  Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.  The 
Veteran's claim will instead be readjudicated on the merits in 
consideration of the February 2010 Court remand, rather than 
requiring the Veteran to meet the significantly higher 
evidentiary standard required for a finding of CUE.  See 
38 C.F.R. § 20.1403(a).  
ORDER

The motion is dismissed.



	                       
____________________________________________
	C. R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



